Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
 	Claim 1 and 11 have been amended. Claim 8 is canceled. Claims 1-7 and 9-13 are pending and under examination.

Claim Rejections Maintained

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new matter rejection.

Claim 1 is drawn to a method of treating canine leishmaniasis comprising:
administering a chemotherapeutic agent to a canine diagnosed with canine leishmaniasis, an antimony containing compound meglumine antimoniate, for a 30 day period; and
periodically administering immunotherapy to the canine with a vaccine solution containing a photo-inactivated Leishmania at 107/0.1 ml beginning after the step of administering the chemotherapeutic agent.
The specification only originally describes immunizing dogs with photo-inactivated Leishmania at 107/0.1 ml administered after s.c.  chemotherapy with meglumine antimoniate at 100mg/kg/day for 30 days followed with at a maintenance dose of 10m/kg/ day. See paragraph 8-9.
With respect to claims 1, 12 and 13, the photo-inactivated Leishmania was administered after s.c. chemotherapy with meglumine antimoniate at 100mg/kg/day for 30 days followed by allopurinol at a maintenance dose of 10m/kg/ day.
Claim 1 does not specify the dose and route of administration of meglumine antimoniate: s.c.  meglumine antimoniate at 100mg/kg/day for 30 days and that allopurinol is administered at a maintenance dose of 10 mg/kg/day after: s.c.  meglumine antimoniate at 100mg/kg/day for 30 days
	For these reasons, the claims are drawn to new matter. 

Response to Applicant’s Argument:

Applicant’s argument has been carefully considered but is not found persuasive. The amendment to remove sodium stibogluconate or miltefosine is insufficient to overcome the instant rejection.  The specification only originally describes s.c.  chemotherapy with meglumine antimoniate at 100mg/kg/day for 30 days followed by allopurinol at a maintenance dose of 10m/kg/day and then after immunizing dogs with photo-inactivated Leishmania at 107/0.1 mL. See paragraph 8.  Claim 1 does not disclose the route of administration (s.c.) and dosage of the meglumine antimoniate and claim 1 does not disclose that allopurinol is administered at a maintenance dose of 10m/kg/ day after the 30 days of meglumine antimoniate at the specified dosage and claim 1 does not disclose that the immunotherapy is administered after the completion of the meglumine antimoniate and allopurinol.
The method of treating canine leishmaniasis as disclosed in the specification is set forth in paragraph 8 of the specification:

    PNG
    media_image1.png
    276
    727
    media_image1.png
    Greyscale









(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejection of claims 1-7 and 9-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained.
Claim 1 is drawn to a method of treating canine leishmaniasis comprising:
administering a chemotherapeutic agent to a canine diagnosed with canine leishmaniasis, an antimony containing compound meglumine antimoniate, or sodium stibogluconate or miltefosine for a 30 day period; and
periodically administering immunotherapy to the canine with a vaccine solution containing a photo-inactivated Leishmania at 107/0.1 ml beginning after the step of administering the chemotherapeutic agent.

Since the chemotherapy agent is administered during a 30 day period, the metes and bounds of “beginning after the step of administering the chemotherapeutic agent” is not clear. It is not clear whether the limitation “beginning after the step of administering the chemotherapeutic agent” means the immunotherapy is administered after the completion of  30 day period or that the immunotherapy after administrating the chemotherapeutic agent during any time within the 30 day period.

Response to Applicant’s argument:

This is not found persuasive. The amendment to claim 11 does not address the issue in claim as stated in the rejection above. It is not clear whether the limitation “beginning after the step of administering the chemotherapeutic agent” means the immunotherapy is administered after the completion of  30 day period or that the immunotherapy after administrating the chemotherapeutic agent during any time within the 30 day period.

New Claim Rejections
Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein the photosensitizer resides in an organelle of the Leishmania or its cytosol”.  There is insufficient antecedent basis for this limitation in the claim because claim 1 upon which claim 6 depends does not recite “photosensitizer. It appears claim 6 should depend from claim 2.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Claim 9 recites “the method of claim 1 wherein the step of administering a chemotherapeutic agent comprises the step of administering to the canine meglumine antimoniate”.  Claim 9 does not further limit claim 1 because claim 1 already recites that the step of administering a chemotherapeutic agent comprises the step of administering to the canine meglumine antimoniate
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Status of the Claims
Claims 1-7 and 9-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645